Citation Nr: 1200544	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to January 1986. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2007 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

A videoconference hearing before the undersigned Veterans Law Judge was held in December 2008.  A transcript of the hearing has been associated with the claims file. 

In September 2009, the Board remanded this matter for further development.  However, in March 2011 the Board remanded the Veteran's claim again for additional development.  The Board is now satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board noted previously that the record raises a claim of entitlement to a total rating for compensation purposes based on individual unemployability.  This was referred to the RO for appropriate action is not before the Board.


FINDING OF FACT

The Veteran's right foot disability is not secondary to service connected bilateral knee disabilities, was not incurred in service, and is not related to service, or any incident therein.






CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by the Veteran's active duty service or his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes service treatment records and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letters sent to the Veteran in March 2007 addressed all notice elements listed under 3.159(b)(1) was sent prior to the initial RO decision in this matter.  The letter also informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence and included the requirements pursuant to Dingess.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran was afforded a VA medical examination in November 2009 and addendum in April 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with the VA. 

Additionally, the Board finds there has been substantial compliance with its March 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).  The Board finds that the VA examination opinion and addendum obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and considered the Veteran's complaints and symptoms.  The Board finds that the evidence provided by these is sufficient for resolution of this case.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

At a December 2008 Board Hearing, the Veteran testified that in January 1985 he fell from a second story of a building during service while stationed in Germany.  The Veteran sustained injury to his back, hand, and lower extremities.  He was treated for his back and hand in Germany and then transferred to the Bethesda Naval Hospital for further treatment.  The Veteran further testified that he started developing pain in his knees in the early 1990s and did not receive any opinion from the VA medical physicians as to the cause.  Furthermore, the Veteran stated the pain in his right foot started approximately seven years ago.  See Board hearing transcript, dated December 2008.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection for the right foot disability on both direct and secondary bases.

According to the Veteran's in-service treatment records, in January 1985 the Veteran indeed fell from the secondary floor window of a barrack while intoxicated.  He was admitted to a German hospital where he was treated for a closed head injury, fracture of the anterior superior process of L1, L2, and burst fracture of L4 lumbar vertebra with a compound dislocation of the metacarpal phalangeal joint, left index finger.  There is no indication of injury or treatment to the right foot.  See Report of Medical Board, Bethesda Naval Hospital, dated April 1985.  In addition, the Veteran's in-service treatment records do not indicate any complaints, treatment, or a diagnosis of a right foot condition. 

In October 2006, the Veteran was treated for pain in his right heel.  The Veteran denied trauma to his foot but stated he worked in a steel company and was required to stand most of the day.  See VA treatment record, dated October 2006.

In September 2009, the Board remanded this matter for a VA examination to determine whether the Veteran's right foot condition was related to service or secondarily to his service connected disabilities, specifically his low back disability. 

The Veteran underwent a VA examination in November 2009 where he reported his right foot has been painful for the past three years.  The Veteran stated the pain was located on the medial aspect of his heel and is constant throughout the day at a 7/10 level, regardless of whether he is walking or sitting.  He stated he uses an arch support shoe and a cane but both do not help.  The Veteran reported that the pain affects his daily activities and that he has not been able to work due to the pain in his back, knees, and right foot.  See VA examination, dated November 2009.

A physical examination of the right foot revealed that the skin was intact without erythema or ecchymosis.  The range of motion of the ankle was 20 degrees of dorsiflexion without pain and 45 degrees of plantar flexion without pain.  The Veteran had good subtalar motion without pain.  Point tenderness to palpation over the origin of the plantar fascia was noted.  There was no tenderness distally, of the Achilles tendon, or over the calcaneal tuberosity posterior to the plantar fascia.  Neurologically, he had 2/2 light touch sensation of the dorsal foot and tibial nerve distribution.  The Veteran had 1/2 light touch sensation for superficial peroneal deep peroneal tibial and saphenous where the Veteran stated was related to his back injury in 1985.  While standing the Veteran's arch was well maintained and his heel and Achilles position was neutral.  X-rays of the right foot showed the arch was well maintained with no fracture, dislocations, destructive or degenerative lesions.  All the joints were also well maintained.  Id.  

Upon physical examination and review of the evidence of record, the examiner diagnosed the Veteran with right foot plantar fasciitis.  The examiner determined the foot pain was related to working on a hard floor at the steel factory and that "[i]t was less likely than not that this injury would be related either to his fall while in the [military] or to his current service connected disability of his lumbar spine."  Id. 

The Veteran was subsequently service connected for his bilateral knee disabilities in a September 2010 rating decision.  Therefore, an opinion on whether the Veteran's right foot was related to his (now service-connected) bilateral knee disability was absent and the Board remanded this matter in March 2011 for an addendum to address this issue. 

In April 2011, an addendum to the November 2009 VA examination was submitted where the examiner stated (upon full review of the record) the Veteran's plantar fasciitis was a degenerative process not related to any history of trauma or his bilateral knee disability.  See VA examination addendum, dated April 2011.

After reviewing all the evidence, the Board is unable to grant the Veteran's claim for service connection for a right foot disability on a direct basis and as secondary to a service connected bilateral knee disability.  While it is appears that the Veteran currently has a right foot disabilities, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any right foot disability and service or his service-connected bilateral knee disability.  Specifically, the November 2009 VA examination and April 2011 addendum provide a negative nexus opinion as to the question of etiology.

Therefore, direct service connection is not warranted because while the evidence does show that the Veteran was treated for a fall during service, there is no objective evidence of a medical nexus between the Veteran's current right foot disability and his period of military service (to include the fall).

While the Board acknowledges the Veteran current diagnosis of plantar fasciitis of the right foot, and the Veteran's claim that it is secondary to his service connected bilateral knee disabilities, the lack of evidence indicating the etiology does not warrant a grant of service connection despite the Veteran's claims.   

The Court has held that where the determinative issue involves causation or a medical diagnosis, competent medical evidence to the effect that the claim is possible or plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not meet this burden by merely presenting his opinion because he is not a medical health professional and his opinion does not constitute competent medical authority.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, while the Veteran is competent to describe his symptoms, he is, however, not competent to comment on the etiology of the condition.  In addition, as previously stated, while the Veteran has a current diagnosis of a right foot disability, there is no indication from the evidence that it is related to service-connected disability.

Although the Board is sympathetic to the Veteran's claim, based on the lack of objective medical evidence demonstrating the Veteran's right foot disability is related to service and considering the probative negative nexus opinion, the evidence for the Veteran's claim for direct service connection and secondary to his service connected bilateral knee disabilities is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right foot condition is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


